


Exhibit 10.1


AUTONATION, INC.
SENIOR EXECUTIVE INCENTIVE BONUS PLAN


1. Purpose. The purpose of the AutoNation, Inc. Senior Executive Incentive Bonus
Plan is to align the interests of Company management with those of the
shareholders of the Company by encouraging management to achieve goals intended
to increase shareholder value.


2. Definitions. The following terms, as used herein, shall have the following
meanings:


(a) “Award” shall mean an incentive compensation award, granted pursuant to the
Plan, which is contingent upon the attainment of Performance Factors with
respect to a Performance Period.


(b) “Board” shall mean the Board of Directors of the Company.


(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.


(d) “Committee” shall mean the Executive Compensation Subcommittee of the Board
or such other committee or subcommittee as may be appointed by the Board to
administer the Plan in accordance with Section 3 of the Plan.


(e) “Common Stock” shall mean the common stock of the Company, par value $.01
per share.


(f) “Company” shall mean AutoNation, Inc., a Delaware corporation, or any
successor corporation.


(g) “Disability” shall mean permanent disability as determined pursuant to the
long-term disability plan or policy of the Company or its Subsidiaries in effect
at the time of such disability and applicable to a Participant.


(h) “Effective Date” shall mean January 1, 2012.


(i) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


(j) “Executive Officer” shall mean an officer of the Company or its Subsidiaries
who is an “executive officer” within the meaning of Rule 3b-7 promulgated under
the Exchange Act.


(k) “Participant” shall mean an Executive Officer or other key employee who is,
pursuant to Section 4 of the Plan, selected to participate herein.


(l) “Performance Factors” shall mean the criteria and objectives, determined by
the Committee, which must be met during the applicable Performance Period as a
condition of the Participant's receipt of payment with respect to an Award.
Performance Factors shall be based upon any or all of the following or any
combination thereof: net income (before or after taxes); operating income; gross
margin; earnings before all or any of interest, taxes, depreciation and/or
amortization (“EBIT”, “EBITA” or “EBITDA”); revenue; unit sales; cash flow;
return on equity; return on assets; return on capital; asset management (e.g.,
inventory and receivable levels); earnings from continuing operations; cost
reduction goals or levels of expenses, costs or liabilities; market share;
customer satisfaction or any increase or decrease of one or more of the
foregoing over a specified period. Such Performance Factors may relate to the
performance of the Company, a Subsidiary, any portion of the business (including
one or more stores or franchises), product line or any combination thereof and
may be expressed on an aggregate, per share (outstanding or fully diluted) or
per unit basis. Where applicable, the Performance Factors may be expressed in
terms of attaining a specified level of the particular criteria, the attainment
of a percentage increase or decrease in the particular criteria, or may be
applied to the performance of the Company, a Subsidiary, any portion of the
business (including one or more stores or franchises), product line, or any
combination thereof, relative to a market index, a group of other companies (or
their subsidiaries, any portion of their businesses (including one or more
stores or franchises) or product lines), or a combination thereof, all as
determined by the Committee. Performance Factors may include a threshold level
of performance below which no payment shall be made, levels of performance below
the target level but above the threshold level at which specified percentages of
the Award shall be paid, a target level of performance at which the full Award
shall be paid, levels of performance above the target level but below the
maximum level at which specified multiples of the Award shall be paid, and a
maximum level of performance above which no additional payment shall be made.
Performance Factors may also specify that payments for levels of performances
between specified levels will be interpolated. The Committee shall have the sole
discretion to determine whether, or to what extent, Performance Factors are
achieved; provided, however, that the Committee




--------------------------------------------------------------------------------




shall have the authority to make appropriate adjustments in Performance Factors
under an Award to reflect the impact of extraordinary items not reflected in
such goals. For purposes of the Plan, extraordinary items shall be defined as
(1) any profit or loss attributable to acquisitions or dispositions of stock or
assets, (2) any changes in accounting standards or treatments that may be
required or permitted by the Financial Accounting Standards Board or adopted by
the Company or its Subsidiaries after the goal is established, (3) all items of
gain, loss or expense for the year related to restructuring charges for the
Company or its Subsidiaries, (4) all items of gain, loss or expense for the year
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to the disposal of a segment of a business, (5) all items of gain,
loss or expense for the year related to discontinued operations that do not
qualify as a segment of a business as defined in APB Opinion No. 30 (or
successor literature), (6) the impact of capital expenditures, (7) the impact of
share repurchases and other changes in the number of outstanding shares, and (8)
such other items as may be permitted by Section 162(m) of the Code and the
Treasury Regulations thereunder as may be in effect from time to time, and any
amendments, revisions or successor provisions and any changes thereto.


(m) “Performance Period” shall mean the twelve-month periods commencing on
January 1, 2012 and each January 1 thereafter, or such other periods as the
Committee shall determine; provided that a Performance Period for a Participant
who becomes employed by the Company or its Subsidiaries following the
commencement of a Performance Period may be a shorter period that commences with
the date of the commencement of such employment.


(n) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Subsidiaries or affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.


(o) “Plan” shall mean this AutoNation, Inc. Senior Executive Incentive Bonus
Plan.


(p) “Subsidiary” shall mean any company, partnership, limited liability company,
business or entity (other than the Company) of which at least 50% of the
combined voting power of its voting securities is, or the operations and
management are, directly or indirectly controlled by the Company.


3. Administration. The Plan shall be administered by a Committee or Subcommittee
(in either case, hereinafter referred to as a “Committee”) of the Board. The
Committee shall have the authority in its sole discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to grant Awards; to determine the
persons to whom and the time or times at which Awards shall be granted; to
determine the terms, conditions, restrictions and performance criteria,
including Performance Factors, relating to any Award; to determine whether, to
what extent, and under what circumstances an Award may be settled, cancelled,
forfeited, or surrendered; to make adjustments in the Performance Factors in
recognition of unusual or non-recurring events affecting the Company or its
Subsidiaries or the financial statements of the Company or its Subsidiaries, or
in response to changes in applicable laws, regulations or accounting principles;
to construe and interpret the Plan and any Award; to prescribe, amend and
rescind rules and regulations relating to the Plan; to determine the terms and
provisions of Awards; and to make all other determinations deemed necessary or
advisable for the administration of the Plan.


The Committee shall consist of two or more persons each of whom shall be an
“outside director” within the meaning of Section 162(m) of the Code. All
decisions, determinations and interpretations of the Committee shall be final
and binding on all persons, including the Company and the Participant (or any
person claiming any rights under the Plan from or through any Participant).


Subject to Section 162(m) of the Code or as otherwise required for compliance
with other applicable law, the Committee may delegate all or any part of its
authority under the Plan to an employee, employees or committee of employees.


4. Eligibility. Awards may be granted to Participants in the sole discretion of
the Committee. In determining the persons to whom Awards shall be granted and
the Performance Factors relating to each Award, the Committee shall take into
account such factors as the Committee shall deem relevant in connection with
accomplishing the purposes of the Plan.


5. Terms of Awards. Awards granted pursuant to the Plan shall be communicated to
Participants in such form as the Committee shall from time to time approve and
the terms and conditions of such Awards shall be set forth therein.






--------------------------------------------------------------------------------




(a) In General. On or prior to the date on which 25% of a Performance Period has
elapsed, the Committee shall specify in writing, by resolution of the Committee
or other appropriate action, the Participants for such Performance Period and
the Performance Factors applicable to each Award for each Participant with
respect to such Performance Period. Unless otherwise provided by the Committee
in connection with specified terminations of employment, payment in respect of
Awards shall be made only if and to the extent the Performance Factors with
respect to such Performance Period are attained.


(b) Special Provisions Regarding Awards. Notwithstanding anything to the
contrary contained herein, in no event shall payment in respect of Awards
granted hereunder exceed $5,000,000 to any one Participant in any one year. The
Committee may at its discretion decrease the amount of an Award payable upon
attainment of the specified Performance Factors, but in no event may the
Committee increase at its discretion the amount of an Award payable upon
attainment of the specified Performance Factors.


(c) Time and Form of Payment. Unless otherwise determined by the Committee, all
payments in respect of Awards granted under this Plan shall be made in cash
within two and one-half (2 ½) months after the end of the Performance Period.


6. Term. Subject to the approval of the Plan by the holders of a majority of the
Common Stock represented and voting on the proposal at the annual meeting of
Company stockholders to be held in 2012 (or any adjournment thereof), the Plan
shall be effective as of January 1, 2012 and shall continue in effect until all
awards for Performance Periods ending on or before December 31, 2016 have been
paid, unless earlier terminated as provided below.


7. General Provisions.


(a) Compliance with Legal Requirements. The Plan and the granting and payment of
Awards, and the other obligations of the Company under the Plan shall be subject
to all applicable federal and state laws, rules and regulations, and to such
approvals by any regulatory or governmental agency as may be required.


(b) Nontransferability. Awards shall not be transferable by a Participant except
upon the Participant's death following the end of the Performance Period but
prior to the date payment is made, in which case the Award shall be transferable
in accordance with any beneficiary designation made by the Participant in
accordance with Section 7(k) below or, in the absence thereof, by will or the
laws of descent and distribution.


(c) No Right To Continued Employment. Nothing in the Plan or in any Award
granted pursuant hereto shall confer upon any Participant the right to continue
in the employ of the Company or any of its Subsidiaries or to be entitled to any
remuneration or benefits not set forth in the Plan or to interfere with or limit
in any way whatever rights otherwise exist of the Company or its Subsidiaries to
terminate such Participant's employment or change such Participant's
remuneration.


(d) Withholding Taxes. Where a Participant or other person is entitled to
receive a payment pursuant to an Award hereunder, the Company shall have the
right either to deduct from the payment, or to require the Participant or such
other person to pay to the Company prior to delivery of such payment, an amount
sufficient to satisfy any federal, state, local or other withholding tax
requirements related thereto.


(e) Amendment and Termination of the Plan. The Board or the Committee may at any
time and from time to time alter, amend, suspend, or terminate the Plan in whole
or in part; provided that no amendment that requires stockholder approval in
order for the Plan to continue to comply with Code Section 162(m) shall be
effective unless the same shall be approved by the requisite vote of the
stockholders of the Company. Notwithstanding the foregoing, no amendment shall
affect adversely any of the rights of any Participant under any Award following
the end of the Performance Period to which such Award relates, provided that the
exercise of the Committee's discretion pursuant to Section 5(b) to reduce the
amount of an Award shall not be deemed an amendment of the Plan.


(f) Participant Rights. No Participant shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment for
Participants.


(g) Termination of Employment.


(i)
Unless otherwise provided by the Committee, except as set forth in subparagraph
(ii) of this subsection (g), a Participant must be actively employed by the
Company or its Subsidiaries at the end of the Performance Period (although such
Participant need not be actively employed on the date of payment of the related
Award) in order to be eligible to receive payment in respect of such Award.







--------------------------------------------------------------------------------




(ii)
Unless otherwise provided by the Committee, if a Participant's employment is
terminated as result of death, Disability or voluntary retirement with the
consent of the Company prior to the end of the Performance Period, such
Participant shall receive a pro rata portion of the Award that he or she would
have received with respect to the applicable Performance Period, which shall be
payable at the time payment is made to other Participants in respect of such
Performance Period.



(h) Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award shall give any such Participant any rights that are greater than those
of a general creditor of the Company.


(i) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.


(j) Effective Date. The Plan shall take effect upon its adoption by the Board;
provided, however, that the Plan shall be subject to the requisite approval of
the stockholders of the Company in order to comply with Section 162(m) of the
Code. In the absence of such approval, the Plan (and any Awards made pursuant to
the Plan prior to the date of such approval) shall be null and void.


(k) Beneficiary. A Participant may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant and an Award is payable to the
Participant's beneficiary pursuant to Section 7(b), the executor or
administrator of the Participant's estate shall be deemed to be the grantee's
beneficiary.


(l) Interpretation. The Plan is designed and intended to comply, to the extent
applicable, with Section 162(m) of the Code, and all provisions hereof shall be
construed in a manner to so comply.




